DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.
Claim Objections
Claim 21 is objected to because of the following informalities: Claim 21 recites “the indicator” but should recite “an indicator” in order to have correct antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US PGPub 2014/0285135, cited on the IDS dated 01/17/2019) and further in view of Wen et al. (CN 202455140, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021) and Lorenz et al. (DE 10-2014-214313, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021).
Claim 12, Ji discloses in Fig. 1 an internal battery heating system (100) (Abstract) comprising a heating circuit comprising: an electrical conversion device (140) switchably connected to a first battery module (110) via a first switch (122) ([0026], wherein the heating circuit is the circuit that connects the electrical conversion device 140 to the first battery module 110). 
Ji further discloses an additional battery module (120) electrically coupled with the heating circuit ([0026], wherein the heating circuit is the circuit that connects the electrical conversion device 140 to the first battery module 110), wherein the additional battery module (120) has a corresponding switch (124), electrical conversion device (150), and temperature sensor (134). 
Moreover, Ji discloses a desire for a battery pack comprising the battery modules (110, 120) to achieve a high capacity ([0024], i.e. minimize loss of capacity). 
Ji does not disclose in Fig. 1 wherein the additional battery module (120) includes a plurality of additional battery modules. 
However, Ji discloses wherein the number of battery modules is not particularly limited and further discloses a plurality of additional battery modules may be used ([0022]).
It would have been obvious to one of ordinary skill in the art to utilize a plurality of additional battery modules as the additional battery module, wherein each battery module has a corresponding switch, electrical conversion device, and temperature sensor, as disclosed by Ji, with reasonable expectation that such would successfully achieve a high capacity while producing the internal battery heating system desired by Ji.

However, modified Ji remains silent regarding the configuration of the plurality of additional battery modules and consequently does not disclose the plurality of additional battery modules being arranged in a parallel configuration. 
Wen teaches a device that uses small-capacity battery modules in parallel to realize a large-capacity battery pack ([0008]). Since each battery module is connected in parallel, it can still continue to function when a single battery module fails ([0008]). 
It would have been obvious to one of ordinary skill in the art to arrange the plurality of additional battery modules of modified Ji in a parallel configuration with the first battery module of modified Ji, as taught by Wen, in order to electrically couple the plurality of additional battery modules and the first battery module of modified Ji in order to produce a battery pack having high capacity, as desired by modified Ji, in addition to ensuring that the first battery module and the plurality of additional battery modules can still continue to function when a single battery module fails.
Modified Ji further discloses in Fig. 1 of Ji a controller (130 of Ji) electrically and communicatively coupled with the heating circuit (Fig. 1, [0026] of Ji), wherein the controller (130 of Ji) is adapted to instruct the electrical conversion device (140, [0036] of Ji, wherein such is a DC-DC converter) to alternatively raise and lower a current from the first battery module 
Consequently, modified Ji does not disclose a controller adapted to instruct the electrical conversion device to alternatively raise and lower a voltage from the first battery module for alternatively charging and discharging the plurality of additional battery modules.
The Examiner notes that current is directly proportional to voltage, as demonstrated by Ohm’s Law.
Lorenz teaches in Fig. 1 an internal battery heating system (10) that improves the heating process of a plurality of battery modules, thereby extending the service life of the battery modules ([0011]). 
Specifically, Lorenz teaches a first battery module (100, [0030]) electrically coupled to a plurality of additional battery modules (200, see a plurality of additional battery modules 215, [0031]) and a controller (300, [0037]) adapted to instruct an electrical conversion device (310, [0039], [0042], wherein such is a DC-DC converter) coupled to the first battery module (100, [0030]) and the plurality of additional battery modules (200, [0031]) to alternatively raise and lower a current from the first battery module (100, [0030]) for alternatively charging and discharging the plurality of additional battery modules (200, [0031]) ([0032]-[0036]).
Lorenz further teaches wherein electrical conversion device (310, [0039], [0042]) can alternatively raise and lower a current or a voltage for alternatively charging and discharging the plurality of additional battery modules in order to successfully heat the battery modules ([0021], [0032]-[0036]).

Modified Ji further discloses in Fig. 1 of Ji wherein each of the plurality of additional battery modules (120, [0022] of Ji) is electrically coupled with the heating circuit via a respective one of a plurality of additional switches (124, [0022] of Ji) under control of the controller (130 of Ji).
However, modified Ji does not explicitly disclose wherein the controller is adapted to command the first switch and the plurality of additional switches for selectively preheating at least one of the plurality of additional battery modules.
Modified Ji discloses the wherein the controller (130 of Ji) is adapted to command the first switch (122 of Ji) and the plurality of additional switches (124, [0022] of Ji) ([0026] of Ji). 
Modified Ji further discloses selectively preheating an additional battery module (120, [0022] of Ji) when the additional battery module (120, [0022] of Ji) is below a predetermined temperature in order to heat the additional battery module to an operating temperature ([0022], [0027] of Ji).
Thus, it would have been obvious to one of ordinary skill in the art to adapt the controller of modified Ji to command the first switch and the plurality of additional switches for selectively preheating at least one of the plurality of additional battery modules of modified Ji, 
Regarding Claim 21, modified Ji discloses all of the limitations as set forth above. Modified Ji further discloses wherein an indicator (134 of Ji) configured to indicate when each of the plurality of additional battery modules (120, [0022] of Ji) has been heated to a predetermined temperature ([0027], [0034], wherein temperature sensor 134 determines when the additional battery module 120 has been heated to predetermined temperature T1, T2 and therefore functions as an indicator).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US PGPub 2014/0285135, cited on the IDS dated 01/17/2019) and further in view of Wen et al. (CN 202455140, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021) and Lorenz et al. (DE 10-2014-214313, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021), as applied to Claim 12 above, with evidence provided by Wikipedia (see NPL provided with the Office Action dated 08/17/2021).
Regarding Claim 13, modified Ji discloses all of the limitations as set forth above. Modified Ji further discloses wherein the electrical conversion device (140 of Ji) is a DC-DC converter ([0026] of Ji).
However, modified Ji does not disclose wherein the DC-DC converter is specifically a buck-boost DC-DC converter.

Modified Ji further discloses wherein DC-DC converter has an output voltage magnitude that is greater than the input voltage magnitude ([0026] of Ji) and therefore the DC-DC converter of modified Ji is a buck-boost DC-DC converter, as evidenced by Wikipedia.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US PGPub 2014/0285135, cited on the IDS dated 01/17/2019) and further in view of Wen et al. (CN 202455140, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021) and Lorenz et al. (DE 10-2014-214313, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021), as applied to Claim 12 above, and further in view of Totterman et al. (US PGPub 2012/0169126).
Regarding Claim 13, modified Ji discloses all of the limitations as set forth above. Assuming for the sake of argument that the DC-DC converter (140, [0026] of Ji) of modified Ji is not a buck-boost DC-DC converter, the following rejection is relied upon.
Modified Ji further discloses wherein the electrical conversion device (140 of Ji) is a DC-DC converter ([0026] of Ji).
However, modified Ji does not disclose wherein the DC-DC converter is specifically a buck-boost DC-DC converter.
Totterman teaches wherein a buck-boost DC-DC converter is particularly well suited for application where multiple DC-DC converters are connected in parallel to a common battery (Abstract).
. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US PGPub 2014/0285135, cited on the IDS dated 01/17/2019) and further in view of Wen et al. (CN 202455140, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021) and Lorenz et al. (DE 10-2014-214313, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021), as applied to Claim 12 above, and further in view of Almquist et al. (US PGPub 2012/0249284).
Regarding Claim 15, modified Ji discloses all of the limitations as set forth above. Modified Ji further discloses a plurality of temperature sensors (134, [0022] of Ji) communicatively coupled with the controller (130) for monitoring the temperature of the plurality of additional battery modules (120, [0022] of Ji), wherein the controller (130 of Ji) is adapted to command coordinated switching of the first switch (122 of Ji) and the plurality of additional switches (124, [0022] of Ji) based on the temperatures of the first battery modules (110 of Ji) and the plurality of additional battery modules (120, [0022] of Ji) ([0025]-[0026]).
Modified Ji discloses alternatively raising and lowering a voltage from the first battery module (110 of Ji) for alternatively charging and discharging the plurality of additional battery modules (120 of Ji) ([0021], [0032]-[0034] of Lorenz) and further discloses wherein the 
Modified Ji further discloses in the teachings of Lorenz wherein sensors can be utilized for acquiring measured values in order to monitor the heating process of the battery module and additional plurality of modules, thereby controlling the internal heating system more precisely ([0021]).
However, modified Ji does not disclose a plurality of voltage sensors communicatively coupled with the controller for monitoring the voltage of the plurality of additional battery modules, wherein the controller is adapted to command coordinated switching of the first switch and the plurality of additional switches based on voltages of the first battery module and the plurality of additional battery modules. 
Almquist teaches wherein a voltage sensor (322) can be used to monitor the voltage of a battery module ([0032]). Almquist further teaches wherein the voltage sensor (322) is in electrical communication with a controller (340) and wherein the voltage measurement from the voltage sensor (322) can be used to control heating the battery module ([0038]-[0039]).
It would have been obvious to one of ordinary skill in the art to utilize a plurality of voltage sensors in the internal battery heating system of modified Ji, wherein such are communicatively coupled with the controller for monitoring the voltage of the plurality of additional battery modules, as taught by Almquist, and upon implementation adapt the controller of modified Ji to command coordinated switching of the first switch and the plurality . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US PGPub 2014/0285135, cited on the IDS dated 01/17/2019) and further in view of Wen et al. (CN 202455140, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021) and Lorenz et al. (DE 10-2014-214313, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021), as applied to Claim 12 above, and further in view of Mullersman et al. (US Patent No. 4,379,816).
Regarding Claim 21, modified Ji discloses all of the limitations as set forth above. Assuming for the sake of argument that the temperature sensor (134 of Ji) of modified Ji does not read on an indicator, the following rejection is relied upon.
Modified Ji further discloses wherein the plurality of additional battery modules (120, [0022] of Ji) are heated to a predetermined temperature ([0022] of Ji) and further discloses a desire to indicate when each of the plurality of additional battery modules has been heated to a predetermined temperature ([0027], [0034], wherein temperature sensor 134 determines 
However, modified Ji does not disclose wherein an indicator is configured to indicate when each of the plurality of additional battery modules has been heated to a predetermined temperature.
Mullersman teaches an indicator for use in a battery (Abstract). Specifically, Mullersman teaches wherein the indicator is heat sensitive and is adapted to change a perceivable characteristic in response to a ride in temperature of the battery (Abstract).
It would have been obvious to one of ordinary skill in the art to utilize an indicator, as taught by Mullersman, as such is a known configuration in the art, wherein the skilled artisan would have reasonable expectation that such would successfully indicate when each of the plurality of additional battery modules has been heated to a predetermined temperature, as desired by modified Ji.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US PGPub 2014/0285135, cited on the IDS dated 01/17/2019) and further in view of Wen et al. (CN 202455140, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021) and Lorenz et al. (DE 10-2014-214313, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021), as applied to Claim 12 above, and further in view of Ono (US PGPub 2017/0155255).
Regarding Claim 22, modified Ji discloses all of the limitations as set forth above. Modified Ji discloses wherein the first battery module (110 of Ji) and the plurality of additional battery modules (120, [0022] of Ji) are arranged in a parallel configuration ([0008] of Wen. 

Moreover, modified Ji discloses wherein the at least one of the plurality of additional battery modules (120, [0022] of Ji) is preheated and then used to operate an external load ([0022] of Ji) and further discloses wherein the first battery module (110 of Ji) and the plurality of additional battery modules (120, [0022] of Ji) can be used to power numerous devices ([0020] of Ji) and therefore modified Ji discloses a desire for battery modules (110, 120, [0022] of Ji) to provide electrical power.
Thus, modified Ji suggests wherein the internal battery heating system comprising an external power terminal (external load), wherein each of the plurality of additional switches (134 of Ji) switchably connects a respective one of the plurality of additional battery modules (120, [0022] of Ji) with the electrical power terminal (external load) such that each of the plurality of additional battery modules is independently heated or independently coupled to the electrical power terminal (external load) for providing electrical power ([0022], [0026] of Ji).
However, the Examiner notes that modified Ji does not explicitly disclose an external power terminal, wherein each of the plurality of additional switches switchably connects a respective one of the plurality of additional battery modules with the electrical power terminal such that each of the plurality of additional battery modules is independently heated or independently coupled to the electrical power terminal for providing electrical power.

It would have been obvious to one of ordinary skill in the art to utilize an external power terminal in the internal battery heating system of modified Ji, such that each of the plurality of additional switches of modified Ji switchably connects a respective one of the plurality of additional battery modules with the electrical power terminal, as taught by Ono, as such as a known configuration in the art for connecting battery modules to an external terminal, wherein the skilled artisan would have reasonable expectation that such would successfully independently heat each of the plurality of additional battery modules, as disclosed by modified Ji, or couple each of the plurality of additional battery modules to the electrical power terminal for providing electrical power, as taught by Ono and as desired by modified Ji in order to power a device.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US PGPub 2014/0285135, cited on the IDS dated 01/17/2019) and further in view of Wen et al. (CN 202455140, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021) and Lorenz et al. (DE 10-2014-214313, see also EPO machine generated English translation provided with the Office Action dated 02/02/2021), as applied to Claim 12 above, and further in view of Beuning et al. (US PGPub 2015/0108114).
Claim 23, modified Ji discloses all of the limitations as set forth above. However, modified Ji dos not disclose wherein a control circuit comprising a timer configured for activating the internal battery heating system for a duration; an enable switch that enables a user to activate the internal battery heating system; and an indicator that provides an indication when the internal battery heating system is active.
Beuning teaches in Fig. 2 an internal battery heating system (201) configured to heat a battery (203) to a predetermined temperature ([0007]).
Specifically, Beuning teaches wherein the internal battery heating system (201) comprises a control circuit comprising a timer (204) configured for activating the internal battery heating system (201) for a duration in order to prevent accidental draining of the battery (203) by lengthy heating of the battery (203) ([0031]). 
It would have been obvious to one of ordinary skill in the art to implement a timer in the control circuit of modified Ji configured for activating the internal battery heating system of modified Ji for a duration, as taught by Beuning, in order to prevent accidental draining of the first battery by lengthy heating of the plurality of additional battery modules of modified Ji.
Beuning further teaches in Fig. 2 wherein the control circuit comprises an enable switch (202) that enables a user to activate the internal battery heating system ([0031]).
It would have been obvious to one of ordinary skill in the art to implement an enable switch in the control circuit of modified Ji, as taught by Beuning, as such is a known configuration in the art that enables a user to activate the internal battery heating system.
Moreover, Beuning teaches in Fig. 2 an indicator (206) that provides an indication when the internal battery heating system is active ([0033]).
.
Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. 
Regarding amended Claim 12, the Applicant argues that one of ordinary skill in the art would not have found it obvious to modify the battery system of Ji with a parallel battery configuration as taught by Wen. The Applicant further argues that the Examiner asserts that “in contrast, as shown in Figs. 5-6 and [038]-[0040], by selectively preheating at least one battery module via the switches, the proposed arrangement of the prior art is avoided so that a plurality of battery modules are not simultaneously draining during the charge or the battery having the elevated voltage”.
In contrast, the Applicant argues that Claim 12 is adapted to connect “at least one” of the additional battery modules. In other words, the arrangement of Claim 12 is adapted to be simultaneously connected with all of the additional battery modules arranged in parallel.
The Examiner respectfully disagrees and first notes that the Applicant, not the Examiner, asserted that “in contrast, as shown in Figs. 5-6 and [038]-[0040], by selectively preheating at least one battery module via the switches, the proposed arrangement of the prior art is avoided so that a plurality of battery modules are not simultaneously draining during the charge or the battery having the elevated voltage”, see P18, para of the prior Office Action dated 
The Examiner further notes that modified Ji discloses a plurality of additional battery modules (120, [0022]) each electrically coupled with the heating circuit via one of the plurality of the additional switches (124) respectively ([0026], wherein the heating circuit is the circuit that connects the electrical conversion device 140 to the first battery module 110), as set forth in the rejection above.
Modified Ji remains silent regarding the configuration of the plurality of additional battery modules and consequently does not disclose the plurality of additional battery modules being arranged in a parallel configuration. 
Wen teaches a device that uses small-capacity battery modules in parallel to realize a large-capacity battery pack ([0008]). Since each battery module is connected in parallel, it can still continue to function when a single battery module fails ([0008]). 
It would have been obvious to one of ordinary skill in the art to arrange the plurality of additional battery modules of modified Ji in a parallel configuration with the first battery module of modified Ji, as taught by Wen, in order to electrically couple the plurality of additional battery modules and the first battery module of modified Ji in order to produce a battery pack having high capacity, as desired by modified Ji, in addition to ensuring that the first battery module and the plurality of additional battery modules can still continue to function when a single battery module fails.
Thus, the first battery module and the plurality of additional battery modules are simultaneously arranged in parallel. 

The Examiner respectfully disagrees and notes that while using a parallel arrangement for the plurality of batteries would split the current going to each of the plurality of additional batteries, such a configuration would still successfully heat the first battery module or the plurality of additional batteries, as desired by modified Ji, while further ensuring that the first battery module and the plurality of additional battery modules can still continue to function when a single battery module fails, as taught by Wen.
In other words, while utilizing a parallel configuration may slow down the heating process due to the splitting of the current, such a configuration would ensure that the heating 
Moreover, the Examiner notes that modified Ji does not disclose in Ji wherein the first battery module and the plurality of additional battery modules cannot be arranged in a parallel configuration, which further evidences that modified Ji would be open to a parallel configuration.
Thus, the arguments are not considered to be persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        January 6, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
January 11, 2022